ON SUGGESTION OF ERROR.
If the state of facts averred in the original briefs of appellee or in her suggestions of error were borne out by the record as certified to us by the clerk, the original opinion would have been entirely different and would now be modified. But, as we read it, the record does not bear out the gravamen of the assertions of appellee. The truth is that upon the original consideration of the case we were obliged to practically disregard the briefs of both sides so far as the facts were concerned, and go laboriously into this volumninous record on an independent investigation of the facts, so far beyond the record did the briefs for both sides go. And the suggestions of error go further afield than did the original briefs, so far as concerns the facts actually shown by the certified record. We must decide cases on the facts shown by the record, not by assertions of fact made in briefs or suggestions of error, however sincere counsel may be in those assertions. Facts asserted to exist ought to, and must, be definitely proved and placed before us by a record thereof certified as required by law; otherwise we cannot, in law, know them.
And, as to the new suggestion now made that we should apply the rules of equity as appertains to the appointment of trustees, we dealt in anticipation with that very suggestion in our original opinion, and there stated that we would not, as between the present parties, entertain any subsequent argument or presentation along that line, and stated the reasons therefor, which it is not here necessary to repeat.
The suggestions of error were assigned to, and were examined by, another judge than the writer of the original opinion, as is usual under our rules, and, upon such *Page 499 
examination, it was determined to overrule the suggestions of error, and this writer was directed by the court to make this response thereto.
Suggestions of error overruled.